U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 3) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of November 19, 2012, there were 106,055,000 shares of common stock, par value $0.0001, issued and outstanding. Explanatory Note HPIL Holding is filing this Amendment No. 3 (the “Amendment”) to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, filed with the Securities and Exchange Commission (the “SEC”) on November 19, 2012, initially amended on Form 10-Q/A, filed with the SEC on December 10, 2012 (the “Original Filing”), and subsequently amended on Form 10-Q/A, filed with the SEC on May 10, 2013, for the purpose of restating our consolidated balance sheet as of September 30, 2012, and our consolidated statements of operations for the three and nine months ended September 30, 2012, and inception to date, to correct the value of Patents acquired, amortization expense recognized on these patents, the amount of common stock issued for these patents, and its effect on our net loss per share calculation (the “Second Amended Filing”). The purposes of this Amendment are furnishing Exhibit 101 (Interactive Data Files) in accordance with Rule 405 of Regulation S-T and amending the following Items contained in the Second Amended Filing: Part 1, Item 1. Financial Statements. Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing is being amended, updated or otherwise revised. This Amendment speaks as of the filing date of the Original Filing and, except where expressly noted, does not reflect any events that may have occurred subsequent to such date. HPIL HOLDING FORM 10-Q/A INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3 Quantitative and Qualitative Disclosures About Market Risk 13 Item4 Controls and Procedures 13 PART II – OTHER INFORMATION Item1 Legal Proceedings 14 Item1A Risk Factors 14 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3 Defaults Upon Senior Securities 14 Item4 Mine Safety Disclosures 14 Item5 Other Information 14 Item6 Exhibits 15 SIGNATURES 16 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 September 30, December 31, 2012 (Restated) 2011 ASSETS Current Assets: Cash $ 56,643 $ - Prepaid expense 25,472 - Total Current Assets 82,115 - Total Assets $ 82,115 $ - LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 11,968 $ 93,781 Advances from stockholder - 450,844 Total Current Liabilities 11,968 544,625 Commitments and Contingencies Stockholders' Equity Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding on September 30, 2012 and December 31, 2011 $ 192,500 $ 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding on September 30, 2012 and December 31, 2011, - - Common stock par value $0.0001; 400,000,000 shares authorized; 55,755,000 and 2,255,000 issued and outstanding on September 30, 2012 and December 31, 2011, respectively 5,576 226 Additional paid-in capital 883,832 139,182 Deficit accumulated during the development stage (1,011,761) (876,533) Total Stockholders' Equity 70,147 (544,625) Total Liabilities and Stockholders' Deficit $ 82,115 $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period For the Three For the Three For the Nine For the Nine (February 17, Months Ended Months Ended Months Ended Months Ended 2004) to September 30, September 30, September 30, September 30, September 30, 2012 (Restated) 2011 2012 (Restated) 2011 2012 (Restated) Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative 71,235 4,963 135,228 86,957 798,416 Patent Amortization Expense - Total Operating Expenses 71,235 4,963 135,228 86,957 798,416 Loss from Continuing Operations (71,235) (4,963) (135,228) (86,957) (792,814) Loss from Discontinued Operations - (218,947) Net Loss $ (71,235) $ (4,963) $ (135,228) $ (86,957) $ (1,011,761) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.00) $ (0.00) $ (0.01) $ (0.04) $ (0.25) Weighted Average Number of Shares Outstanding - Basic and Diluted 55,363,696 2,255,000 20,671,058 2,255,000 4,102,085 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period For the Nine For the Nine From Inception Months Months (February 17, Ended Ended 2004) to September 30, September 30, September 30, 2012 (Restated) 2011 2012 (Restated) OPERATING ACTIVITIES: Net loss $ (135,228) $ (86,957) $ (1,011,761) Adjustment for non-cash item: Common stock issued for services - - 10,000 Amortization - - - Adjustments for changes in working capital: Deferred stock offering amortization 32,842 Prepaid expenses (25,472) (7,167) (25,472) Accounts payable and accrued expenses (81,813) 4,240 11,968 CASH USED IN OPERATING ACTIVITIES (242,513) (89,884) (982,423) FINANCING ACTIVITIES: Proceeds from issuance of common stock 250,000 - 269,450 Advances from stockholder 49,156 72,662 500,000 Deferred stock offering expenses - - (32,842) Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Proceeds from notes payable - 11,435 - CASH PROVIDED BY FINANCING ACTIVITIES 299,156 84,097 1,039,066 NET INCREASE (DECREASE) IN CASH 56,643 (5,787) 56,643 CASH - BEGINNING OF PERIOD - 5,736 - CASH - END OF PERIOD $ 56,643 $ (51) $ 56,643 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 HPIL HOLDING AND SUBSIDIARIES (formerly Trim Holding Group) (A Development Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING and Subsidiaries (or the “Company”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated.
